Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 was filed after the mailing date of the notice  of allowance on 04/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS prior art submitted is either after the filling date of the allowed case, or the close reference Kayana 20170328441 fails to teach claim 1 especially spring stoppers that are fixed to elastic support parts, and inserted in movable body core and abutting to surface of core and facing elastic parts, on both sided of 2 elastic parts and 2 stoppers.  Case is still allowed. 

/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834